Citation Nr: 0519416	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for Parkinson's 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.  

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The claims folder contains VA records revealing current 
diagnoses of chronic obstructive pulmonary disease, possible 
heart disease, and Parkinson's disease.  

2.  The claims folder does not include competent medical 
evidence which demonstrates the veteran's chronic obstructive 
pulmonary disease, possible heart disease or Parkinson's 
disease began in service.  There is also no evidence which 
demonstrates the veteran had heart disease or Parkinson's 
disease during the initial post service year.  


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A heart disorder was not incurred or aggravated in active 
military service; and the service incurrence of heart disease 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  Parkinson's disease was not incurred or aggravated in 
active military service; and the service incurrence of 
Parkinson's disease may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for VA benefits in December 2001.  
In April 2002, the RO sent the veteran a letter informing him 
of the provisions of VCAA.  The letter explained what 
evidence was necessary to support the veteran's claim, what 
information was needed from the veteran, and how VA could 
assist the veteran.  In the June 2003 statement of the case 
the veteran was informed of the evidence obtained and why his 
claim was denied.  

Communications from the National Personnel Records Center 
(NPRC) informed the RO the veteran's records had been 
destroyed in the fire and no service medical records from the 
Surgeon General were available.  The RO sent the veteran a 
letter, in May 2002, which explained that his service medical 
records were probably destroyed in a fire at the NPRC in July 
1973.  The veteran was requested to submit any service 
medical records in his possession.  He was instructed to fill 
out NA Form 13055 and list the dates he was treated in 
service.  He indicated he was treated for pneumonia at 
William Beaumont Hospital in January and February 1954.  A 
March 2003 NPRC Search Request and Reply indicated the 
veteran's unit records had been searched for morning reports.  
Copies of the morning reports were forwarded to the RO.  They 
revealed the veteran was absent from his unit in March 1954 
because he was at William Beaumont Hospital.  There was no 
information as to the illness or treatment necessitating 
hospitalization of the veteran.  

The veteran, in his notice of disagreement dated in April 
2003, requested that VA secure his inpatient medical records 
from William Beaumont.  NPRC has informed VA that the 
earliest Army records of hospitalization were sent to NPRC to 
be archived was 1960.  VA has followed all of the avenues for 
obtaining alternative sources of records for the veteran.  
See Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4, Requests for Service 
Records.  For that reason the Board has concluded that no 
further efforts to obtain the veteran's records of 
hospitalization in service are required.  38 C.F.R. 
§ 3.159(c)(2)(2004).  

The veteran has indicated he has only been treated by VA for 
his claimed disabilities.  In April 2002, the veteran 
indicated he had no additional medical evidence and requested 
VA obtain his current VA records.  The RO obtained his recent 
VA medical records.  The veteran, on his application, 
indicated he had been treated at the Dallas VA in 1972.  The 
claims folder only contains the veteran's VA records from 
1997 forward.  The Board considered whether obtaining the 
veteran's records from 1972 forward would benefit the 
veteran.  As those records could only provide evidence of 
disability more than 15 years after the veteran's separation 
from the service, there is no reasonable possibility that 
obtaining them would substantiate the veteran's claims.  
38 C.F.R. § 3.159(d).  Failure to obtain the veteran's 
complete VA records is harmless error.  The veteran has been 
furnished all the intended benefits of VCAA.  See generally 
Mayfield v. Nicholson, (U.S. Vet. App. ---, No. 02-1077 
(April 14, 2005)).  

The Board considered whether a VA examination should be 
ordered to obtain a medical opinion.  In Duenas v. Principi, 
18 Vet. App. 512 (2004) the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") discussed 
when VA is to provide an examination or obtain a medical 
opinion.  Under 38 U.S.C.A. § 5103A, VA is to obtain an 
examination or opinion when there is competent evidence of a 
current disability and evidence (including lay or medical 
evidence) indicating the disability may be associated with 
the claimant's service.  The claims folder contains current 
diagnoses of COPD, possible heart disease and Parkinson's 
disease.  The veteran has not supplied details or testimony 
describing any symptoms he experienced in service.  See 
Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  A 
review of his testimony in April 2005, included descriptions 
of his current symptoms, not symptoms in service.  (T-5).  
The only evidence of service incurrence offered by the 
veteran are his assertions that he had these disabilities in 
service.  The veteran's statements are not recitations of 
symptoms which a lay person is capable of observing and 
reporting.  38 C.F.R. § 3.159(a)(1)(2004).  His assertion 
that he was treated for pneumonia in service, is not a 
description of symptoms in service, or persistent or 
recurrent symptoms since service, but a lay person's 
diagnosis of a disability.  The Board has concluded that the 
claims folder includes only competent evidence of current 
disability which the United States Court of Appeals for the 
Federal Circuit in Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) held was insufficient to trigger VA's 
obligation to provide a medical examination.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular-
renal disease and other organic diseases of the nervous 
system, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Factual Background and Analysis.  The veteran's service 
records are limited to copies of the morning reports which 
reveal the veteran was absent from his unit in March 1954 
because he was at William Beaumont Hospital.  There was no 
information as to the illness or treatment necessitating 
hospitalization of the veteran in the morning report.  

The veteran has indicated he was treated at the Dallas VA for 
his claimed disabilities.  April 1997 VA records included 
diagnosis of severe chronic obstructive pulmonary disease.  

Beginning in 2000, VA records recorded a noticeable tremor in 
the veteran's right arm.  December 2000 VA records included 
an assessment of tremor and a shuffling gait, suspicious for 
Parkinson's disease or essential tremor.  Later in the month 
an assessment of likely Parkinson's was recorded.  February 
2001 VA records noted possible tardive dyskinesia from 
benzodiazepine use.  

November 2000 VA records included the veteran's cardiac 
history.  A past medical history of hypertension was noted.  
In June 1998, a cardiac catheterization revealed normal 
coronary arteries.  An echo revealed evidence of contractile 
reserve at low doses and ischemia at peak dose.  

The veteran appeared and testified at a videoconference 
hearing before the undersigned Veterans Law Judge in April 
2005.  The veteran was assisted by his representative and 
spouse.  The veteran had told his representative chronic 
obstructive pulmonary disease was first diagnosed in the 
1990's.  He asserted he was treated in service for chronic 
obstructive pulmonary disease.  (T-4).  After service he was 
treated at the VA hospital.  (T-5).  The veteran responded in 
the affirmative when asked if he had a heart condition in 
service.  (T-6).  The veteran stated he had a nerve disease 
in service.  (T-9).  

Unfortunately, there is no documentation of any symptoms of a 
pulmonary disorder, heart disease, or a nerve disorder in 
service.  The veteran has asserted his current problems had 
their onset when he was in service.  The veteran has not 
offered testimony as to his symptoms in service, but asserted 
that chronic obstructive pulmonary disease, heart disease and 
a nerve disorder were treated and diagnosed in service.  
While the veteran is competent to provide evidence of 
symptoms which are observable by a lay person he is not 
competent to diagnose a medical disorder or to attribute 
symptoms to a specific diagnosis.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The first records of treatment for the veteran's current 
pulmonary disorder, possible heart disease and Parkinson's 
disease appear in VA records dating from 1997 to 2000.  There 
is no documentation of symptoms or diagnosis for many years 
after the veteran's separation from the service.  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service when considering a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

There is no evidence of symptoms in service, or any incident 
in service, which is linked to the currently diagnosed 
disorders.  In the absence of competent medical evidence 
which links the currently diagnosed chronic obstructive 
pulmonary disease, possible heart disease, and Parkinson's 
disease to service, service connection is not warranted.  




ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.  

Service connection for a heart disorder is denied.  

Service connection for Parkinson's disease is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


